This appeal was filed in this court December 22, 1910. Neither party has filed a brief, nor has there been any excuse offered for their failure to do so. It is evident that the proceedings have been abandoned. The appeal should, therfore, be dismissd for want of prosecution, under rule 7 of this court (20 Okla. viii, 95 P. vi). Hass v. McCampbell, 27 Okla. 290,111 P. 543; Maddin v. McCormick, 27 Okla. 779, 117 P. 200;Bender v. Bender et al., 30 Okla. 288, 119 P. 205; Cox v.Rogers, 30 Okla. 296, 119 P. 205; McClelland v. Witherall,30 Okla. 287, 119 P. 205.
By the Court: It is so ordered. *Page 826